DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-8, 10-13, 15, 17, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heverly, II et al. (US 2016/0341226).
Re claims 1, and 17, Heverly, II et al. disclose a vibration isolation system comprising: a housing defining a cavity; a fluid disposed in the cavity; a passive piston (104) disposed in the cavity and dividing the cavity into two fluid chambers (108a, 108b), the passive piston having a frequency response operable to counteract a vibratory displacement of a vibrating object; a channel (306, 356) fluidically coupling the two fluid chambers; one or more active piston (310, 360) disposed in the channel; and two motors (316, 366) coupled to the one or more active piston, the two motors being operable to selectively change the frequency response of the passive piston based on oscillating the one or more active piston (Par. 39-41).  (Fig. 1, 3A)

Re claims 2, 13, and 18 Heverly, II et al. disclose a passage (110) fluidically coupling the two fluid chambers (108a, 108b), wherein the one or more active piston (310, 360) forces the fluid to move in a reciprocating motion between the two fluid chambers via the passage. (Fig. 1)

Re claim 3, Heverly, II et al. disclose wherein the one or more active piston (310, 360) obstructs the channel (306). (Fig. 3A)

Re claims 6, 15, and 20, Heverly, II et al. disclose wherein the one or more active piston comprises two active pistons (310, 360); and wherein: the two active pistons are operable to oscillate out of phase with one another to oscillate the fluid in the channel and in the two fluid chambers; and the two active pistons are operable to oscillate in antiphase with one another to oscillate only the fluid in the channel and not in the two fluid chambers. (Par. 39-41)

Re claim 7, Heverly, II et al. disclose a controller (374) operable to: independently drive an angular position of each of the two motors; and adjust a relative phase angle between the two active pistons to selectively modify a magnitude and the frequency response of the passive piston. (Par. 39-41)

Re claim 8, Heverly, II et al. disclose wherein the controller (374) is operable to: determine the angular position of each of the two motors; correlate the angular position of each of the two motors to a phase angle of each of the two active pistons; determine a relative phase angle between the two active pistons based on the phase angle of each of the two active pistons; determine a target relative phase angle between the two active pistons; and modify an angular position of at least one of the two motors to change the relative phase angle between the two active pistons based on the target relative phase angle. (Par. 40)

Re claim 10, Heverly, II et al. disclose wherein the channel comprises: a main channel; and two branch channels (306, 356) coupled to the main channel. (Fig. 3A)

Re claims 11 and 12, Heverly, II et al. disclose wherein the housing is coupled to an airframe and the passive piston is coupled to a rotor system. (Fig. 5, Par. 48)

Allowable Subject Matter
Claims 4, 9, 14, 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ueki and Heverly, II et al. ‘679 teach similar vibration isolation systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE TORRES WILLIAMS whose telephone number is (571)272-7127. The examiner can normally be reached Monday, Tuesday and Thursday, 7:00AM-3:00PM, Wednesday - 7:00AM - 10:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MELANIE TORRES WILLIAMS/
Primary Examiner
Art Unit 3657



MTW
May 17, 2022